        Case 4:15-cr-00298-CCC Document 78 Filed 07/02/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 4:15-CR-298
                                            :
             v.                             :   (Judge Conner)
                                            :
WYATT ROBERT YANNEY (1),                    :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 2nd day of July, 2020, upon consideration of defendant

Wyatt Robert Yanney’s motion (Doc. 68) for compassionate release and reduction

of sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons set forth in the

accompanying memorandum of today’s date, it is hereby ORDERED that Yanney’s

motion (Doc. 68) is DENIED without prejudice.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
